Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                     2008-3212

                                 JOHN MILKOVITS,

                                                            Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                            Respondent,

                                         and

                    DEPARTMENT OF HOMELAND SECURITY,

                                                            Intervenor.


      Donald P. Russo, Law Offices of Donald P. Russo, of Bethlehem, Pennsylvania,
argued for petitioner.

       Joyce G. Friedman, Attorney, Office of the General Counsel, United States Merit
Systems Protection Board, of Washington, DC, argued for respondent. With her on the
brief were B. Chad Bungard, General Counsel, and Calvin M. Morrow, Acting Assistant
General Counsel.

       Tara J. Kilfoyle, Trial Attorney, Civil Division, United States Department of
Justice, of Washington, DC, argued for intervenor. With her on the brief were Gregory
G. Katsas, Assistant Attorney General, Jeanne E. Davidson, Director and Todd M.
Hughes, Deputy Director.

Appealed from:    Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                    2008-3212

                                JOHN MILKOVITS,

                                                     Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent,

                                        and

                    DEPARTMENT OF HOMELAND SECURITY,

                                                     Intervenor.


                                  Judgment
ON APPEAL from the       MERIT SYSTEMS PROTECTION BOARD

in CASE NO(S).           PH0752070462-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (LOURIE, CLEVENGER, and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED December 8, 2008                    /s/ Jan Horbaly
                                         Jan Horbaly, Clerk